“ In the opinion of the committee, no further legislation is *437necessary, to prevent undergraduates of colleges from exercising the privilege of voting in the towns where those institutions are situated, The laws now in force are sufficient, if duly executed. No person is entitled to vote who has not resided within the state one year, and in the town where he claims such right, six calendar months next preceding the election; and he must have attained the age of twenty-one years, and have paid by himself, his parent, master or guardian, some state or comity tax, which shall, within two years next preceding such election, have been assessed on him in some town or district within the commonwealth. The selectmen of the town are bound by law to make lists of all qualified voters, and not to receive the vote of* any person whose name is not borne on such list. If any one knowing himself not to be legally qualified, shall wilfully give in a vote at an election, he shall forfeit a sum not exceeding one hundred dollars. If any one shall wilfully aid or abet any person not legally qualified, in voting or attempting to vote at any election, he shall forfeit a sum not exceeding fifty dollars; and if any selectman or other town officer shall wilfully neglect or refuse to perform any of the duties required of them respecting elections, they shall severally forfeit a sum not exceeding two hundred dollars. If an undergraduate of a college is a resident or inhabitant, within the meaning of the constitution, is of the required age, and has paid the tax assessed upon him as above, he is legally entitled to vote; and the committee are not aware of any power in the legislature to deprive him of this right, merely by reason of his being such undergraduate. He has the same right to employ himself in obtaining a literary education, as in learning or exercising a trade, an art, a profession or agricultural pursuits. But the requirements of the constitution and laws are not satisfied, by merely abiding or remaining within the commonwealth and town where the individual claims to vote. He must go there with the intent, bona fide, to make it his home — to obtain a domicil. If his home is in another state, or in another town in this state, and he is a sojourner for temporary purposes, merely, intending when those *438purposes are accomplished, sooner or later, to leave the state or town and return home, he is not liable to the duties nor entitled to the privileges of a citizen of the town he sojourns in. This is a question of fact in each case, and the party, who avers that he has abandoned his domicil of origin and taken up a new one, is bound to prove it. In determining this question, his intention is of the utmost importance, and his acts and declarations are evidence for or against him. By our law a man cannot be an inhabitant of two towns at the same time; but he may be legally an inhabitant of one town, while residing for temporary purposes in another. If otherwise legally qualified to vote, he will have the right to vote in the former and not in the latter town. The right to vote, eligibility to office, and liability to taxes, in one town, are necessarily exclusive of the same rights and liabilities in all other towns. These rules, applicable to citizens of Massachusetts, apply with at least equal force to citizens of other states, who come here, not with the intention of remaining, but with that of returning to their native state, when the objects of their visit here are accomplished.
The committee, therefore, in conclusion, are of opinion, that those undergraduates who resort to a town where a college or other literary institution is situated, merely for the purpose of pursuing their studies, and with the intention of returning to their homes whenever their connection with the college shall be dissolved or severed, are not legally qualified voters in such town, and that their votes ought not to be received by the selectmen of the town.
The committee ask to be discharged from the further consideration of this subject.”
This report having been received and read, it was ordered, that two thousand copies thereof be printed, and that the secretary of the commonwealth be directed to transmit a copy to each of the towns and cities in the commonwealth.1 The report was afterwards agreed to.2

 64 J. H. 110.


 Same, 132.